Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-11, 13 and 16-18, directed to the process of making, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Kellar on 07/28/2021.
The application has been amended as f
Claims 1, 7 and 22 have been amended as follows:
1)	A coolant distributor for a battery module housing, the coolant distributor comprising:
an aluminum hollow profile extending lengthwise in a first direction and comprising a plurality of exterior wall portions enclosing a coolant channel fluidly connecting a coolant inlet and a coolant outlet along the first direction, the coolant channel having a uniform, circular cross section, a first one of the exterior wall portions having a larger wall thickness than a second one of the exterior wall portions, the first exterior wall portion having a coextruded bulged portion having an essentially [[a]] rectangular cross section, the coolant channel having a uniform, circular cross section; and
a plurality of drilled and/or milled coolant junctions, each extending through the first exterior wall portion in a second direction and providing a fluid connection between the coolant channel and a coolant port,
wherein each of the coolant ports comprises a port opening in the first exterior wall portion and a flange portion surrounding the port opening,
wherein the port openings of the plurality of coolant junctions are aligned in the first direction, 

wherein the second direction encloses an angle between 30° and 110° with the first direction, and
wherein the coolant distributor is a fully monolithic unit.

7)	A method for manufacturing a fully monolithic coolant distributor for a battery module housing, the method comprising the steps of:
extruding an aluminum profile extending lengthwise in a first direction and comprising at least one exterior wall enclosing a coolant channel fluidly connecting a coolant inlet and a coolant outlet along the first direction, the coolant channel having a uniform, circular cross section, the at least one exterior wall having a coextruded bulged portion having an essentially rectangular cross section; and
forming a plurality of coolant junctions by milling and/or drilling through a first portion of the at least one exterior wall in a second direction for providing a fluid connection between the coolant channel and a coolant port,
wherein each of the coolant ports comprises a port opening in the first portion of the at least one exterior wall 

22)	A coolant distributor for a battery module housing, the coolant distributor comprising:
an extruded aluminum hollow profile extending lengthwise in a first direction and comprising at least one exterior wall enclosing a coolant channel fluidly connecting a coolant inlet and a coolant outlet along the first direction, the coolant channel having a uniform, circular cross section, the at least one exterior wall having a coextruded bulged portion having [[a]] an essentially rectangular cross section; and
a plurality of drilled and/or milled coolant junctions, each extending through a first portion of the at least one exterior wall at the bulged portion in a second direction and providing a fluid connection between the coolant channel and a coolant port,

wherein the port openings of the plurality of coolant junctions are aligned in the first direction, 
wherein the port openings of the plurality of coolant junctions are aligned in the first direction, 
wherein the second direction encloses an angle between 30° and 110° with the first direction, and
wherein the coolant distributor is a fully monolithic unit.


Allowable Subject Matter
Claims 1-11, 13, 16-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Beltz et al. and Tatartinov et al. teach the claim limitations except, “the first exterior wall portion having a coextruded bulged portion having an essentially rectangular cross section, the coolant channel having a uniform, circular cross section; and a plurality of drilled and/or milled coolant junctions, each extending through the first exterior wall portion in a second direction and providing a fluid connection between the coolant channel and a coolant port,” in claim 1; “the coolant channel having a uniform, circular cross section, the at least one exterior wall having a coextruded bulged portion having an essentially rectangular cross section; and forming a plurality of coolant junctions by milling and/or drilling through a first portion of the at least one exterior wall in a second direction for providing a fluid connection between the coolant channel and a coolant port,” in claim 7; and “the coolant channel having a uniform, circular cross section, the at least one exterior wall having a coextruded bulged portion having an essentially rectangular cross section; and a plurality of drilled and/or milled coolant junctions, each extending through a first portion of the at least one exterior wall at the bulged portion in a second direction and providing a fluid connection between the coolant channel and a coolant port,” in claim 22.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINGWEN R ZENG/Examiner, Art Unit 1723